Citation Nr: 1226778	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus prior to April 13, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986 and from September 2004 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2010.  A copy of the hearing transcript has been associated with the claims folder.  

In March 2011, the Board remanded the Veteran's claim.  In a March 2012 rating decision, the VA Appeals Management Center (AMC) assigned the Veteran a 20 percent disability rating for his service-connected lumbar spine disability effective April 13, 2011.  This rating decision was confirmed in a March 2012 supplemental statement of the case (SSOC).  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to April 13, 2011, the evidence shows that the Veteran's service-connected lumbar spine disability is manifested by pain and limitation of motion with forward flexion of the thoracolumbar spine greater than 60 and combined range of motion of the thoracolumbar spine of greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown.

2.  From April 13, 2011, the evidence shows that the Veteran's service-connected lumbar spine disability is manifested by pain, limitation of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees; favorable ankylosis of the thoracolumbar spine is not shown.

3.  The evidence does not show that the Veteran has experienced incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his lumbar spine disability at any time during the appeal.

4.  The evidence of record does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus prior to April 13, 2011 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus from April 13, 2011 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

3.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability rating for his service-connected lumbar spine disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In March 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to contact the Veteran in order to obtain identified private treatment records as well as schedule the Veteran for a VA examination for his service-connected lumbar spine disability and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC mailed a letter to the Veteran in September 2011 requesting that that he complete a medical authorization form in order for the AMC to obtain identified private treatment records.  Additionally, the Veteran was afforded a VA examination for his service-connected lumbar spine disability, and a report of the examination was associated with his claims folder.  The Veteran's lumbar spine claim was readjudicated via the March 2012 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).


Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
 
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in October 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the statements from the Veteran and his spouse, service treatment records, as well as private treatment records.  

The Veteran was afforded VA examinations in November 2007 and April 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's lumbar spine disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran indicated at the January 2010 Board hearing that he currently receives treatment at the Mercy Medical Clinic in Murfreesboro, Arkansas, for his lumbar spine disability.  See the January 2010 Board hearing transcript, page 10.  Moreover, M.F., M.D., indicated in a letter dated in January 2010 that the Veteran has received treatment at St. Joseph's Mercy Medical Clinic since discharge from the military.  In a September 2011 letter, the AMC requested that the Veteran return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain these records.  As evidenced by the claims folder, the Veteran did not return a signed and dated medical authorization form.    

Although the absence of the private treatment records from the St. Joseph's Mercy Medical Clinic is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  The Veteran has an obligation to assist VA in the development of his lumbar spine claim by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a videoconference hearing in January 2010.

Accordingly, the Board will proceed to a decision.

Higher evaluation for lumbar spine disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 [intervertebral disc syndrome].  

The evidence of record indicates that the Veteran has been diagnosed with chronic lumbar sprain status post laminectomy and diskectomy with instrumented fusion L5-S1.  See the April 2011 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Staged ratings are currently in effect for the Veteran's lumbar spine disability: the disability has been rated as 10 percent disabling from September 4, 2007, the date of service connection, to April 12, 2011, and 20 percent thereafter.  Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

Evaluation under the General Rating Formula for Diseases and Injuries of the Spine Prior to April 13, 2011

The Veteran's lumbar spine disability is evaluated 10 percent disabling prior to April 13, 2011.  To warrant a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine during that period, the evidence must show forward flexion of the thoracolumbar spine of 60 degrees or less; combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran was afforded a VA examination in November 2007.  He complained of low back pain and that he was not able to lift objects that weighed more than 20 pounds.  He further reported that he could not sit for prolonged periods or run.  Although he was able to mow his lawn using a riding mower, he was not able to rake or use a weed eater because it made his pain worse.  The Veteran did not indicate that he used any assistive devices.

Upon examination, the VA examiner reported that the Veteran's posture and gait were normal.  Range of motion testing of the Veteran's lumbar spine revealed forward flexion limited by pain to 85 degrees, back extension limited by pain to 10 degrees, lateral flexion limited by pain to 25 degrees bilaterally, and rotation was limited by pain to 25 degrees bilaterally.  With repetition there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Additionally, there was no tenderness over the spine.  The examiner diagnosed the Veteran with degenerative spondylosis at L5-S1 with right central herniated nucleus pulposus and degenerative change at L4-5, status postop fusion at L5-S1.  

The Board notes that M.F., M.D., indicated in a letter dated in January 2010 that the Veteran has received private treatment for chronic back pain and uses medication for treatment. 

The Veteran continued his complaints of lumbar spine pain at the January 2010 Board hearing.  Specifically, he noted that he used medication for his back pain and that he no longer participated in sports.  See the January 2010 Board hearing, pgs. 6-7.  His wife also noted that the Veteran has difficulty with daily activities including showering, putting on clothes, shopping, and chores due to the back pain.  Id. at pgs. 8-9.  

As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

However, review of the evidence of record does not reveal symptomatology consistent with a 20 percent disability evaluation at any time prior to April 13, 2011.  Specifically, range of motion testing conducted during the November 2007 VA examination (the only range of motion testing of record which was measured during the period under consideration) revealed forward flexion of 85 degrees with consideration of pain and combined range of motion of 145 degrees with consideration of pain.  These measurements are beyond the forward flexion of 60 degrees or combined range of motion of 120 degrees contemplated by a higher rating.

Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Crucially, the November 2007 VA examiner indicated that an examination of the Veteran's spine revealed no tenderness, spasm, weakness, or abnormal gait.  There is no evidence to the contrary.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his difficulty with performing daily activities, pain, and inability to sit for long periods of time.  See, e.g., the November 2007 VA examination report.  However, the Board places great probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability even when consider his complaints of pain.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints to warrant an increased disability rating.  Specifically, during the November 2007 VA examination, the Veteran was able to maintain forward flexion up to 85 degrees, extension of 10 degrees, and bilateral lateral bending and rotation to 25 degrees with a combined range of motion of 145 degrees with consideration of pain.  The VA examiner further noted that with repetition there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board observes that the competent and probative evidence of record does not indicate neurological impairment associated with the Veteran's lumbar spine disability prior to April 13, 2011.  See the November 2007 VA examination report.  Based on this record, the Board finds that separate ratings for neurological impairment of the bilateral lower extremities are not warranted.     

The report of the VA examiner in the November 2007 report indicates that there is a 4 cm incision on either side of the Veteran's lumbar spine as well as two 1 cm stab marks above the lumbar spine which are consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in August 2007. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are superficial and painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's scars associated with lumbar spine surgery were not reported to have caused pain, instability or interfere with range of motion.  Accordingly, the Board finds that the competent and probative evidence demonstrates that the scars are asymptomatic; separate ratings for these scars under Diagnostic Code 7804 are not warranted by the evidence of record.

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent for the Veteran's lumbar spine disability under the General Rating Formula for Disease and Injury of the Spine is not warranted prior to April 13, 2011.  

Evaluation under the General Rating Formula for Diseases and Injuries of the Spine From April 13, 2011

The Veteran's lumbar spine disability is currently evaluated 20 percent disabling from April 13, 2011.  To warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

The Veteran was afforded a VA examination in April 2011.  He complained of continuing back pain which was caused by bending, lifting, twisting, long sitting, or driving for prolonged hours.  He noted that he did not take medication for the back pain.  He did not identify any bowel or bladder complaints.  

Upon physical examination, the VA examiner reported a "very slight" convex left curvature less than 5 degrees in the thoracolumbar area.  However, the Veteran did not have postural abnormality.  Range of motion testing revealed forward flexion to 45 degrees, 40 degrees, and 35 degrees with pain each time at the extreme.  The examiner noted that the Veteran demonstrated repetitive testing loss of motion, and that the Veteran had additional limitation from pain, fatigue, weakness, or lack or endurance.  Other motions did not change with testing of three times of side bending right, 10 degrees with pain and left side bending of 15 degrees with pain.  The Veteran's rotation was 30 degrees right and left without discomfort.  He extended 15 degrees with pain each time.  The examiner reported objective evidence of painful motion and spasm.  An X-ray report revealed an impression of status post spinal fusion at the level of L5-S1.  The examiner diagnosed the Veteran with chronic lumbar sprain status post laminectomy and diskectomy with instrumented fusion L5-S1.  Notably, the examiner did not document findings of ankylosis of the lumbar spine.   

As discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the period under consideration.  Additionally, the competent evidence of record demonstrates that the Veteran has maintained forward flexion of no less than 35 degrees with consideration of pain.  These findings exceed limitation to 30 degrees or less.  As such, a 40 percent disability rating of the Veteran's lumbar spine is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his lumbar spine disability, notably his difficulty in bending, lifting, twisting, or sitting for prolonged periods.    

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints which warrant an increased disability rating.  That is, the Veteran's symptoms do not result in a functional impairment consistent with either limitation of the forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine.  In particular, during the VA examination in April 2011, the Veteran was able to maintain forward flexion to 35 degrees with consideration of pain.  Although the VA examiner indicated that the joint function of the spine was limited to 35 degrees by pain, fatigue, weakness, or lack of endurance after repetitive use, these findings exceed limitation to 30 degrees or less as is contemplated by a higher disability rating and do not show favorable ankylosis.    

No competent medical opinion contradictory to that of the April 2011 VA examiner is of record.  The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  Simply put, the evidence does not show symptomatology analogous to limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the April 2011 VA examiner reported "some atrophy" in the Veteran's right leg due to his lumbar spine disability.  However, he also reported that straight leg testing results were negative, and the Veteran's neurologic symptomatology was completely intact with normal reflexes.  Furthermore, sensation was intact and motor strength was 5/5.  Indeed, the Veteran did not identify numbness in his lower extremities.  

Based this record, and although not necessarily disputing that certain neurological symptoms such as decreased atrophy may be present, the Board finds that a separate rating for neurological impairment is not warranted.   

Accordingly, the Board finds that a disability rating in excess of 20 percent for the Veteran's lumbar spine disability under the General Rating Formula for Disease and Injury of the Spine is not warranted from April 13, 2011.

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his lumbar spine disability causes pain and interference in daily activities.  He also testified at the January 2010 Board hearing that he has experienced incapacitating episodes.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes.  

Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.



Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbar spine disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran has been employed as a police officer as well as a truck driver.  See the January 2010 Board hearing transcript, page 12; see also the April 2011 VA examination report.  The Board notes the Veteran's statements that he is not able to ride for prolonged periods of time and that he experiences back pain at the end of his shifts.  See the January 2010 Board hearing transcript, pgs. 12-13.  Indeed, the Board notes that it has no reason to doubt that the Veteran's lumbar spine disability adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the lumbar spine disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

In denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his lumbar spine disability prevents him from obtaining substantial and gainful employment.  On the contrary, the Veteran has stated that he has been employed as a police officer and a truck driver.  See the January 2010 Board hearing transcript, page 12; see also the April 2011 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus prior to April 13, 2011, and in excess of 20 percent thereafter is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


